t c no united_states tax_court ivan a jasko and judith l jasko petitioners v commissioner of internal revenue respondent docket no filed date ps' principal_residence was destroyed by fire they recovered insurance proceeds based on replacement cost resulting in a gain ps incurred legal fees in obtaining recovery_of those proceeds and claimed a deduction for the amount of those fees paid during the taxable_year ps assert that the insurance_policy was held_for_the_production_of_income so that the deduction is allowable under sec_212 i r c held under the origin of claim doctrine ps' residence was the source of their gain and the legal fees represented capital expenditures constituting a reduction in their gain and not currently deductible under sec_212 i r c l randolph harris for petitioners allan d hill for respondent opinion tannenwald judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure the issue is whether petitioners may deduct legal fees paid during and incurred as a result of a dispute with their insurance carrier over the replacement cost of their residence which had been destroyed by fire all section references are to the internal_revenue_code in effect for the year in issue all the facts have been stipulated the stipulation of facts and attached exhibits are incorporated herein by this reference at the time their petition was filed petitioners resided in piedmont california on date petitioners' then principal_residence in oakland california the oakland hills residence was destroyed by a firestorm petitioners had lived in that residence continuously from the time they purchased it in until its destruction the residence was not held either for rental or sale during at the time of its destruction the residence and its contents were insured against fire loss by republic insurance_company republic the insurance_policy provided that in the event of a loss petitioners were to receive the replacement cost of the residence on date republic made an interim payment to petitioners in an amount based on its adjuster's determination that the actual cash_value of the home was dollar_figure per square foot during petitioners engaged the services of mcinerney dillon p c attorneys at law mcinerney dillon to resolve a conflict with republic as to replacement cost during petitioners also hired a firm to draw plans for their home and to estimate the replacement cost of the oakland hills residence such replacement cost was estimated to be dollar_figure on date republic increased its estimate of replacement cost to dollar_figure per square foot and made a further payment to petitioners based on this estimate the terms of the republic policy provided for a form of arbitration in the event of a dispute over the replacement cost of insured property pursuant to that procedure petitioners and republic each chose an appraiser and the two appraisers chose an umpire an appraisal hearing ensued over replacement cost and a decision was reached that the replacement cost of the home was dollar_figure during date republic issued its check in full satisfaction of the remaining balance due upon petitioners' insurance claim in pursuing their claim with republic petitioners incurred legal fees with mcinerney dillon of dollar_figure during and petitioners paid dollar_figure of that amount during which they claimed as a miscellaneous deduction on their return at the outset we note that we have no direct evidence that petitioners realized taxable gain ie an excess of the insurance proceeds over cost from their receipt of replacement cost under the insurance_policy sec_1033 see 417_us_673 40_tc_84 however neither party has suggested that a gain is not involved herein and we think that the existence of a gain is a permissible premise upon which to base our analysis and decision herein the issue before us is whether petitioners are entitled to deduct the dollar_figure legal fees under sec_212 which provides in pertinent part in the case of an individual there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income respondent contends that petitioners' home was not held_for_the_production_of_income and thus the legal fees incurred by petitioners were incurred to recover a loss not for the production_of_income and are therefore not deductible no gain was reported on petitioners' return based on the payment received in that year it appears that petitioners were waiting until the expiration of the applicable_period in which to replace the residence without current recognition of gain see sec_1033 petitioners concede that their residence was not held_for_the_production_of_income but contend that the insurance_policy should be separated from the ownership of the residence and that in this context their expenses to recover full replacement cost of their residence fall within the purview of sec_212 the initial element in determining deductibility is the application of the origin of the claim doctrine articulated by the supreme court in 372_us_39 and applied in 397_us_572 and 397_us_580 we are not prepared to accept petitioners' argument that we separate the insurance_policy and the dispute thereunder from petitioners' ownership of the residence which was concededly a capital_asset not held_for_the_production_of_income the policy was designed to reimburse petitioners against economic loss arising from the occurrence of defined contingencies represented by the amount necessary to replace the residence see eg 66_tc_1068 affd 572_f2d_1190 7th cir but for the residence and the fire the insurance_policy would be meaningless under such circumstances the residence is the origin of the situation that caused petitioners to incur the legal fees compare 78_tc_910 where we refused to separate a lawsuit seeking adjustment of the purchase_price of stock from the earlier sale of the stock see also 86_tc_190 cf 85_tc_934 that the insurance proceeds produced a gain in and of itself is insufficient to require a different conclusion the existence of that gain however raises the question of how the legal fees should be treated it is well established that expenses that are incurred in either the acquisition or disposition of a capital_asset are nondeductible capital expenditures sec_263 see wagner v commissioner supra pincite the destruction of petitioners' residence by the firestorm in effect constituted a disposition of the residence in return for payment of the proceeds of the insurance in this context the treatment of the legal fees in condemnation cases provides a useful analogy a property owner's expenses_incurred to increase a condemnation_award are nondeductible capital expenditures under sec_263 that serve to reduce the amount of the taxable gain mosby v commissioner supra pincite 60_tc_694 affd per curiam 511_f2d_1162 4th cir we think that petitioners' legal expenses should be accorded the same treatment since destruction is in a very real sense the equivalent of an involuntary_conversion in either case the taxpayer loses the property we note that our treatment of the see also myers v commissioner tcmemo_1988_160 destruction of petitioners' residence as a disposition finds support in the involuntary_conversion provisions of sec_1033 which treat casualties in the same manner as condemnations and in the provisions dealing with the limitation of the deduction for casualty losses under sec_165 which specify that personal casualty gains in excess of losses shall be treated as gains from the sale of the property we also note that no part of the gain from such disposition of petitioners' residence appears on their return and indeed may never be includable in income if petitioners take advantage of the replacement provisions of sec_1033 eg if petitioners die before disposing of the replacement home see supra note this being the case the disallowance of the deduction of the legal fees herein is comparable to the situation involved in 180_fsupp_373 where legal expenses of collecting insurance proceeds on a building destroyed by fire during a sec_337 liquidation were denied petitioners rely heavily on 20_tc_272 affd per curiam 213_f2d_318 2d cir in that case the taxpayer was allowed to deduct legal and adjusters' fees expended to collect insurance when the taxpayer's building was partially destroyed by fire the building was used in the taxpayer's business and the court observed that the expenditures arose in the ordinary course of that business furthermore a loss was involved a point which the court emphasized by observing that the expenses reduced the amount of the loss and consequently the deduction indeed the court suggested that a gain might involve different treatment see ticket office equipment co v commissioner t c pincite n finally it is not without significance that ticket office equipment long antedated the articulation by the supreme court of the origin of the claim doctrine see supra p thus ticket office equipment is clearly distinguishable as is 254_f2d_480 10th cir which also involved business property we hold that the legal expenses represent capital expenditures nondeductible under sec_263 and an offset against the gain represented by the insurance proceeds none of which petitioners recognized in the taxable_year before us decision will be entered for respondent
